Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 26, 2022. Claims 1-15 are pending. 

Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered but they are not persuasive. 

(1) Applicant argues Harnik fails to teach the computing program requesting the computing node to prefetch the computing data before using the computing data.

In response examiner respectfully disagree. Harnik does teach the computing program requesting the computing node to prefetch the computing data before using the computing data (paragraphs [0023]: prefetching techniques may receive a request to prefetch a predetermined number of data items, and may prefetch all the predetermined number of item). It appears to examiner that the applicant made statement “Harnik's prefetching techniques prefetch a predetermined number of data items according to cache prefetching prediction, but not the actually-required data items for the computing program. The predetermined number is decided by a processor, but not the computing program which requires the data items”. However, the recited arguing limitation not necessary mean/imply it as applicant indicating. Therefore, under the broadest reasonable interpretation, Harnik does satisfy applicant arguing limitation.

(2) Applicant argues Harnik fails to teach the computing program requesting the computing node to discard the computing data when the computing data stored in the cache memory is no longer required by the computing program.

In response examiner respectfully disagree. Harnik does teach the computing program requesting the computing node to discard the computing data when the computing data stored in the cache memory is no longer required by the computing program (paragraph [0028]: in an LRU cache, where the evacuation measurement is a freshness measurement of the cache line, the cache may require keeping track of what was used when and discarding the least recently used item). It’s appear that applicant is disagree with Harnik teaching because applicant believe “the first-in data item, the last-in data item or the least recently used data item is not equivalent to useless data item because this data item may be requested later”. This statement directly contradicts with the recited claim limitation as the claim explicitly recited “data stored in the cache memory is no longer required”. Hence applicant argument is not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harnik et al. (Pub. No. : US 20200192811 A1)

As to claim 1 Harnik teaches a data caching method based on a hyper-converged infrastructure comprising a plurality of nodes wherein a computing node of the nodes executes a computing program and prefetches computing data required for executing the computing program from a data node of the nodes, the computing node comprising a cache memory having a higher read/write speed than a hard disk drive, the data caching method comprising steps of: 
the computing program requesting the computing node to prefetch the computing data before using the computing data (paragraphs [0023]: prefetching techniques may receive a request to prefetch a predetermined number of data items, and may prefetch all the predetermined number of item); 
the computing node acquiring the computing data from the data node and storing the computing data in the cache memory as requested by the computing program (paragraph [0052]: a cache prefetching of data items to Cache 210); 
the computing program requesting the computing node to discard the computing data when the computing data stored in the cache memory no longer required by the computing program (paragraph [0028]: in an LRU cache, where the evacuation measurement is a freshness measurement of the cache line, the cache may require keeping track of what was used when and discarding the least recently used item); and
the computing node discarding the computing data from the cache memory as requested by the computing program (paragraph [0028]: in an LRU cache, where the evacuation measurement is a freshness measurement of the cache line, the cache may require keeping track of what was used when and discarding the least recently used item).

As to claim 9 Harnik teaches a node based on a hyper-converged infrastructure, comprising: 
a processing module for executing a computing program which reads and processes computing data (paragraphs [0061], [0020]: Apparatus 300 may comprise one or more Processor(s) 302 which read data from storage); 
a data transmission interface module electrically coupled to the processing module (paragraph [0080]: computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention); and
a cache memory electrically coupled to the data transmission interface module (paragraph [0061], [0065], [0080]: Apparatus 300 may comprise one or more Processor(s) 302, a Cache 310), an electronic circuit, an Integrated Circuit (IC) or the like), 
wherein before the computing program uses the computing data, the computing program requests the processing module to prefetch the computing data so that the processing module acquires the computing data from a storage device through the data transmission interface module, and stores the computing data in the cache memory through the data transmission interface module (paragraphs [0023]: prefetching techniques may receive a request to prefetch a predetermined number of data items, and may prefetch all the predetermined number of item), 
wherein when the computing data stored in the cache memory no longer required by the computing program, the computing program requests the processing module to discard the computing data so that the processing module discards the computing data from the cache memory through the data transmission interface module as requested by the computing program (paragraph [0028]: in an LRU cache, where the evacuation measurement is a freshness measurement of the cache line, the cache may require keeping track of what was used when and discarding the least recently used item).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harnik in the view of Gupta et al. (Pub. No. : US 20190391920 A1)

As to claim 2 all of the limitations of claim 1 have been addressed above. Harnik does not explicitly say the computing program is a machine learning training program. However, similar art Gupta teaches the computing program is a machine learning training program (paragraphs [0005]-[0006], [0055], [0059]: machine learning module that is trained to produce a trigger track and prestage amount values). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to improve performance (Gupta, paragraph [0054]).

As to claim 3 Harnik together with Gupta teaches a data caching method according to claim 2. Gupta teaches wherein the computing program calls a function provided by a machine learning framework to communicate with a file system client operating in the computing node (paragraph [0006]).

As to claim 4 Harnik together with Gupta teaches a data caching method according to claim 3. Gupta teaches wherein the machine learning framework comprises: providing a cache population function wherein when the computing program calls the cache population function and provides a population parameter, the machine learning framework requests the file system client to store the computing data corresponding to the population parameter in the cache memory; and providing a cache discard function wherein when the computing program calls the cache discard function and provides a discard parameter, the machine learning framework requests the file system client to discard the computing data corresponding to the discard parameter from the cache memory (paragraphs [0045]-[0048], [0055], [0059]).

As to claim 5 Harnik together with Gupta teaches a data caching method according to claim 4. Harnik teaches wherein the computing data corresponding to the population parameter comprises a complete file, all files and subdirectory content in a directory or all files listed in a file-listing document (paragraph [0037]).

As to claim 6 Harnik together with Gupta teaches a data caching method according to claim 3. Harnik teaches wherein the file system client comprises: storing the computing data in the cache memory in response to a cache population function wherein the computing data comprises a complete file, all files and subdirectory content in a directory or all files listed in a file-listing document and discarding the computing data from the cache memory in response to a cache discard function wherein the computing data comprises the complete file, the files and subdirectory content in the directory or the files listed in the file-listing document (paragraphs [0028], [0037], [0052]).

As to claim 7 Harnik together with Gupta teaches a data caching method according to claim 1. Harnik teaches wherein the step of requesting the computing node to prefetch the computing data further comprises a step of: the computing program sending a request signal to a file system client operating in the computing node to request the file system client to prefetch the computing data into the cache memory according to the request signal (paragraphs [0023], [0037]).

As to claim 8 Harnik together with Gupta teaches a data caching method according to claim 2. Harnik teaches wherein the step of requesting the computing node to discard the computing data further comprises a step of: the computing program sending a request signal to a file system client operating in the computing node to request the file system client to discard the computing data from the cache memory according to the request signal (paragraphs [0028], [0031]).

As to claim 10 Harnik together with Gupta teaches a node according to claim 9. Harnik teaches wherein the storage device is located in the node (paragraph [0063]).

As to claim 11 Harnik together with Gupta teaches a node according to claim 9. Harnik teaches wherein the storage device and the node are separately located (paragraph [0080]).

As to claim 12 Harnik together with Gupta teaches a node according to claim 9. Gupta teaches wherein the cache memory comprises at least one solid state disk (paragraph [0041]).

As to claim 13 Harnik together with Gupta teaches a node according to claim 9. Gupta teaches wherein the cache memory comprises a disk array having the at least one solid state disk (paragraph [0041]).

As to claim 14 Harnik together with Gupta teaches a node according to claim 9. Gupta teaches wherein the cache memory comprises at least one storage class memory (paragraph [0041]).

As to claim 15 Harnik together with Gupta teaches a node according to claim 9. Gupta teaches wherein the cache memory comprises a disk array having the at least one storage class memory (paragraph [0041]).

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169